Withet, /., dissenting: I do not agree that “fair rental value” of lodging furnished Mrs. Sabo may be properly considered in determining what proportion of her support during the year at issue was “furnished” by petitioners. The real issue is: What, economically speaking, was furnished by petitioners to their claimed dependent? The components of fair rental value are not only the itemized expenses shown to have been considered by respondent but in addition thereto depreciation and profit. Depreciation would have been a proper item of expense in this case while profit would not, since petitioners under no theory based on the facts here in issue can be said to have incurred that type of economic outlay by the furnishing of lodging to Mrs. Sabo. I, therefore, conclude that petitioners did not furnish her the profit included within the stipulated fair rental value of such lodging but did furnish her the items included within the fair rental value which were taken into consideration by respondent, plus, however, one-sixth of the depreciation attributable to the entire home for the year involved.